DETAILED ACTION
Claims status
In response to the amended application filed on 11/25/2020, claims 17-20 are newly added, and thus claims 1, 3, 4, 6-9, 11, 12, and 14-20 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

s 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 17 recites “transmitting one synchronization signal block (SSB)” in line 6, and “receiving a preamble…corresponding to an SSB among the at least one SSB” in line 8. Claim 18 further recites “an index of the selected SSB…” in line 8. The term “selected SSB” is improper because no prior method of selecting SSB has been performed in previous steps. Furthermore, it is also difficult to determine whether the selected SSB is intended to refer back to “transmitted SSB” or “the corresponded SSB” recited in claim 17. After applying the broadest reasonable interpretation to the claim, the metes and bounds of the claimed invention are not clear, thus the claim is indefinite and should be rejected. It is recommended that the claim language be amended such that the exact meaning of the above quoted limitation is clear. IFor the purpose of examinations, the examiner will interpret the claims as best understood. Dependent claims 18 and 20 are fruther rejected for the reasons presented above with respect to rejected claims 17 and 19, and in view of their dependence thereon.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8, 9-13, 16, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rune et al. (US 2020/0245228 A1, also filed in PCT on January 31, 2018) in view of Peisa et al. (Provisional 62/578,039, filed on October 27, 2017. See the attached provisional specification for citations).
Regarding claim 1; Rune discloses a method by a terminal for system information (SI) request, the method comprising: 
receiving, from a base station, resource information for SI request (See Fig. 5: at step 502; receiving a plurality of system information transmission from a network node 200; ¶. [0134]) wherein the resource information includes information on a start index (See Fig. 5: at step 504, determining the indication of the identifier. i.e., start index, associated with the transmission; ¶. [0135]) of one random access preamble for the SI request (See Fig. 4-5: the SI request being triggered by a random access preamble or message 3; ¶. [0006]); 
receiving, from the base station, at least one synchronization signal block (SSB) (See Figs. 4-5: receiving Sync Signal/block; ¶. [0006] and [0064]); 
Rune discloses the method of receiving SI request including a start index of random access preamble (¶. [0134-0135]), Rune doesn’t explicitly discuss the method of selecting an SSB among the at least one SSB; determining a preamble for the SI request corresponding to the selected SSB based on the information on the start index; and transmitting, to the base station, the determined preamble based on a physical random access channel (PRACH) occasion corresponding to the selected SSB.
However, Peisa discloses the method of selecting an SSB among the at least one SSB (See Fig. 3: selecting the SS Block corresponding PRACH resource; Page 9, Lines 1-3); 
identifying a preamble corresponding to the selected SSB (See Fig. 3: the UE to meet the target received power of the RACH preamble associated with the selected SS block and configure the preambles based on the dedicated SS-Blocks; Page, 9, Lines 2-7 and Page 6, Lines 20-30) based on the information on the start index (See Fig. 3: , the UE is also able to indicate SS block (SSB) index, i.e., start index, of the best SS block (i.e. indicating the best DL beam from the gNB) with PRACH resources and/or preambles and the UE to select preamble based on satisfying of the threshold; Page 9, Lines 2-8); and 
transmitting, to the base station, the preamble for the SI request based on a physical random access channel (PRACH) occasion corresponding to the selected SSB (See Fig. 3: The SSB is associated with a PRACH resource. But there is not always a one-to-one mapping, e.g., a group of SSBs may be associated with the same PRACH resource. Hence, the PRACH resource used for the preamble transmission informs the gNB of which group of SSB beams the UE has selected. Page 11, Lines 10-15).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide that the method of selecting an SSB among the at least one SSB; determining a preamble for the SI request corresponding to the Peisa to have incorporated in the system of Rune, so that it would not only provide to improve the performance of reducing of the latency and power consumption. Peisa: Page 38, Lines 15-25. 
[Office’s Note: Because of the alternative claim language such as “at least one or more”, only one of the alternative limitations has been analyzed by the examiner].

Regarding claim 3; Rune teaches the method wherein the information on resources for the SI request is received in system information block I (SIB 1) (Rune: the part of the minimum SI broadcast on the Primary PBCH is referred to as the Master Information Block (MIB), while the minimum SI part broadcast on the Secondary PBCH is structured in one or more System Information Block(s) (SIB(s)). ¶. [0007]).

Regarding claim 4; Rune discloses the method further comprising: receiving, from the base station, information on a number of SSBs per a PRACH occasion in the SIB 1 (Peisa: A consequence of the mapping is that the NW needs to dedicate several preambles/PRACH resources to a UE if the best SSB is not known or for the case the UE will change SSB. Page 7, Lines 1-3 under figure 1).

Regarding claim 8; Rune teaches the method wherein the selecting of the SSB among the at least one SSB comprises: selecting an SSB above a threshold among the at least one SSB (Peisa: to select the SS block and corresponding PRACH resource for pathloss estimation and (re)transmission based on SS blocks that satisfy threshold(s); Page 9, Lines 1-5); and selecting any SSB if none of the Peisa: If UE does not detect a SS block that satisfy threshold(s), it has the flexibility to select any SS block that allows UE to meet the target received power ofthe RACH preamble with its maximum transmit power; Page 9, Lines 1-8).

Regarding claim 9; Rune discloses a terminal in a wireless communication system, the terminal comprising: a transceiver; a controller (See Fig. 2 components) coupled with the transceiver and configured to: 
control the transceiver to receive, from a base station, resource information on resources for SI request (See Fig. 5: at step 502; receiving a plurality of system information transmission from a network node 200; ¶. [0134]) wherein the resource information includes information on a start index (See Fig. 5: at step 504, determining the indication of the identifier. i.e., start index, associated with the transmission; ¶. [0135]) of one random access preamble for the SI request (See Fig. 4-5: the SI request being triggered by a random access preamble or message 3; ¶. [0006]); 
control the transceiver to receive, from the base station, at least one synchronization signal block (SSB) (See Figs. 4-5: receiving Sync Signal/block; ¶. [0006] and [0064]); 
Even though, Rune discloses the method of receiving SI request including a start index of random access preamble (¶. [0134-0135]), Rune doesn’t explicitly discuss the method of selecting an SSB among the at least one SSB; determining a preamble for the SI request corresponding to the selected SSB based on the information on the start index; and transmitting, to the base station, the determined preamble based on a physical random access channel (PRACH) occasion corresponding to the selected SSB.
However, Peisa discloses the method of selecting an SSB among the at least one SSB (See Fig. 3: selecting the SS Block corresponding PRACH resource; Page 9, Lines 1-3); 
See Fig. 3: the UE to meet the target received power of the RACH preamble associated with the selected SS block and configure the preambles based on the dedicated SS-Blocks; Page, 9, Lines 2-7 and Page 6, Lines 20-30) based on the information on the start index (See Fig. 3: selecting preamble based on satisfying of the threshold; Page 9, Lines 2-8); and 
transmitting, to the base station, the preamble for the SI request based on a physical random access channel (PRACH) occasion corresponding to the selected SSB (See Fig. 3: The SSB is associated with a PRACH resource. But there is not always a one-to-one mapping, e.g., a group of SSBs may be associated with the same PRACH resource. Hence, the PRACH resource used for the preamble transmission informs the gNB of which group of SSB beams the UE has selected. Page 11, Lines 10-15).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide that the method of selecting an SSB among the at least one SSB; determining a preamble for the SI request corresponding to the selected SSB based on the information on the start index; and transmitting, to the base station, the determined preamble based on a physical random access channel (PRACH) occasion corresponding to the selected SSB as taught by Peisa to have incorporated in the system of Rune, so that it would not only provide to improve the performance of reducing of the latency and power consumption. Peisa: Page 38, Lines 15-25. 
[Office’s Note: Because of the alternative claim language such as “at least one or more”, only one of the alternative limitations has been analyzed by the examiner].

Regarding claim 11; Rune teaches the terminal wherein the information on resources for the SI request is received in system information block I (SIB 1) (Rune: the part of the minimum SI broadcast on the Primary PBCH is referred to as the Master Information Block (MIB), while the minimum SI part broadcast on the Secondary PBCH is structured in one or more System Information Block(s) (SIB(s)). ¶. [0007]).

Regarding claim 12; Rune discloses the terminal further comprising: receiving, from the base station, information on a number of SSBs per a PRACH occasion in the SIB 1 (Peisa: A consequence of the mapping is that the NW needs to dedicate several preambles/PRACH resources to a UE if the best SSB is not known or for the case the UE will change SSB. Page 7, Lines 1-3 under figure 1).

Regarding claim 16; Rune teaches the terminal wherein the selecting of the SSB among the at least one SSB comprises: selecting an SSB above a threshold among the at least one SSB (Peisa: to select the SS block and corresponding PRACH resource for pathloss estimation and (re)transmission based on SS blocks that satisfy threshold(s); Page 9, Lines 1-5); and selecting any SSB if none of the at least one SSB is above the threshold (Peisa: If UE does not detect a SS block that satisfy threshold(s), it has the flexibility to select any SS block that allows UE to meet the target received power ofthe RACH preamble with its maximum transmit power; Page 9, Lines 1-8).

Regarding claim 17; Rune discloses a method by a base station for system information (SI) request, the method comprising: 
transmitting, to a terminal, resource information for SI request (See Fig. 5: at step 502; receiving a plurality of system information transmission from a network node 200; ¶. [0134]) wherein the resource information includes information on a start index (See Fig. 5: at step 504, determining the indication of the identifier. i.e., start index, associated with the transmission; ¶. [0135]) of one See Fig. 4-5: the SI request being triggered by a random access preamble or message 3; ¶. [0006]); 
transmitting, from the terminal, at least one synchronization signal block (SSB) (See Figs. 4-5: receiving Sync Signal/block; ¶. [0006] and [0064]); 
Even though, Rune discloses the method of receiving SI request including a start index of random access preamble (¶. [0134-0135]), Rune doesn’t explicitly discuss the method of selecting an SSB among the at least one SSB; determining a preamble for the SI request corresponding to the selected SSB based on the information on the start index; and transmitting, to the base station, the determined preamble based on a physical random access channel (PRACH) occasion corresponding to the selected SSB.
However, Peisa discloses the method of transmitting, to the terminal, an SSB among the at least one SSB (See Fig. 3: selecting the SS Block corresponding PRACH resource for transmission; Page 9, Lines 1-3); 
receiving, from the terminal, the preamble for the SI request based on a physical random access channel (PRACH) occasion corresponding to an SSB among the SSB (See Fig. 3: The SSB is associated with a PRACH resource. But there is not always a one-to-one mapping, e.g., a group of SSBs may be associated with the same PRACH resource. Hence, the PRACH resource used for the preamble transmission informs the gNB of which group of SSB beams the UE has selected. Page 11, Lines 10-15), wherein the preamble corresponds to the SSB based on the information on the start index (See Fig. 3: the UE to meet the target received power of the RACH preamble associated with the selected SS block and configure the preambles based on the dedicated SS-Blocks; Page, 9, Lines 2-7 and Page 6, Lines 20-30) and (See Fig. 3: , the UE is also able to indicate SS block (SSB) index, i.e., start index, of the best SS block (i.e. indicating the best DL beam from the gNB) with PRACH resources and/or preambles and the UE to select preamble based on satisfying of the threshold; Page 9, Lines 2-8). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide that the method of selecting an SSB among the at least one SSB; determining a preamble for the SI request corresponding to the selected SSB based on the information on the start index; and transmitting, to the base station, the determined preamble based on a physical random access channel (PRACH) occasion corresponding to the selected SSB as taught by Peisa to have incorporated in the system of Rune, so that it would not only provide to improve the performance of reducing of the latency and power consumption. Peisa: Page 38, Lines 15-25. 
[Office’s Note: Because of the alternative claim language such as “at least one or more”, only one of the alternative limitations has been analyzed by the examiner].


Regarding claim 19; Rune discloses a base station in a wireless communication system, the base station comprising: 
a transceiver; and a controller coupled with the transceiver and configured to: 
control the transceiver to transmit, to a terminal, resource information for SI request (See Fig. 5: at step 502; receiving a plurality of system information transmission from a network node 200; ¶. [0134]) wherein the resource information includes information on a start index (See Fig. 5: at step 504, determining the indication of the identifier. i.e., start index, associated with the transmission; ¶. [0135]) of one random access preamble for the SI request (See Fig. 4-5: the SI request being triggered by a random access preamble or message 3; ¶. [0006]); 
See Figs. 4-5: receiving Sync Signal/block; ¶. [0006] and [0064]); 
Even though, Rune discloses the method of receiving SI request including a start index of random access preamble (¶. [0134-0135]), Rune doesn’t explicitly discuss the method of selecting an SSB among the at least one SSB; determining a preamble for the SI request corresponding to the selected SSB based on the information on the start index; and transmitting, to the base station, the determined preamble based on a physical random access channel (PRACH) occasion corresponding to the selected SSB.
However, Peisa discloses the method of controlling the transceiver to receive, to the terminal, an SSB among the at least one SSB (See Fig. 3: selecting the SS Block corresponding PRACH resource for transmission; Page 9, Lines 1-3); and
receive, from the terminal, the preamble for the SI request based on a physical random access channel (PRACH) occasion corresponding to an SSB among the SSB (See Fig. 3: The SSB is associated with a PRACH resource. But there is not always a one-to-one mapping, e.g., a group of SSBs may be associated with the same PRACH resource. Hence, the PRACH resource used for the preamble transmission informs the gNB of which group of SSB beams the UE has selected. Page 11, Lines 10-15), wherein the preamble corresponds to the SSB based on the information on the start index (See Fig. 3: the UE to meet the target received power of the RACH preamble associated with the selected SS block and configure the preambles based on the dedicated SS-Blocks; Page, 9, Lines 2-7 and Page 6, Lines 20-30) and (See Fig. 3: , the UE is also able to indicate SS block (SSB) index, i.e., start index, of the best SS block (i.e. indicating the best DL beam from the gNB) with PRACH resources and/or preambles and the UE to select preamble based on satisfying of the threshold; Page 9, Lines 2-8).

Allowable Subject Matter
Claims 6-7, 14-15, and 18 and 20 are objected to as being dependent upon the rejected base claims 1 and 8, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
In response to the amendment as filed on 11/25/2020, Applicant has amended all the independent claims. Applicant's arguments, with regards to claims 1, 3, 4, 6-9, 11, 12, and 14-20 filed on 11/25/2020 have been fully considered but they are not persuasive.
Argument:
Applicant argued that the OA fails to teach “the resource information includes information on a start index of Random Access Preamble for the SI request”, and “identifying a preamble corresponding to the selected SSB based on the information on the start index…”.
Response:
Examiner respectfully disagrees. Rune clearly teaches the method of determining, for each transmission, an indication of an identifier associated with the respective transmission. As discussed above, the indication enables the wireless device to determine transmissions that belong to the same set of system information transmissions and are therefore capable of being soft-combined. In some embodiments, the identifier received in the indication can correspond to a transmission number/sequence of the respective transmission. For example, the network node may transmit the transmissions according to a pre-determined order, and the transmission number/sequence corresponds to the position of the respective transmission within the pre-determined order. Applying under the broadest reasonable interpretations (BRI), the type of 
Peisa further discloses the method of selecting one of the one or more received SSBs; selecting a preamble sequence, the preamble sequence associated with the selected SSB in the random access configuration; and transmitting the selected preamble sequence on PRACH resources associated with the selected SSB in the random access configuration. Peisa further discusses a particular UE implementation may determine how to select the SS block and corresponding PRACH resource for path-loss estimation and (re)transmission based on SS blocks that satisfy threshold(s). If a UE does not detect a SS block that satisfies the threshold(s), the UE has the flexibility to select any SS block that enables the UE to meet the target received power of the RACH preamble with its maximum transmit power. Peisa further teaches the system synchronization block (SSB) is associated with a physical random access (PRACH) resource, but the mapping is not always one-to-one. For example, a group of SSBs may be associated with the same PRACH resource. Thus, the PRACH resource used for the preamble transmission informs the gNB of which group of SSB beams the UE has selected. To know which of the SSB beams 

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAI AUNG/
Primary Examiner, Art Unit 2416